- Sentinel Investments FORM N-SAR ANNUAL REPORT FOR REGISTERED INVESTMENT COMPANIES Report for fiscal year ending: 12/31/2008 Is this an amendment to a previous filing? N (THOSE ITEMS FOR SUB-ITEMS WITH A BOX AFTER THE ITEM NUMBER SHOULD BE COMPLETED ONLY IF THE ANSWER HAS CHANGED FROM THE PREVIOUS FILING ON THIS FORM.) 1. A. Registrant Name: NATIONAL VARIABLE ANNUITY ACCOUNT II B. File Number: 811-08015 C. Telephone Number 802-229-3333 2. A. Street: ONE NATIONAL LIFE DRIVE B. City: MONTPELIER C. State: VERMONT D. Zip Code: 05604 3. Is this the first filing on this form by Registrant? N 4. Is this the last filing on this form by Registrant? N 5. Is Registrant a small business investment company (SBIC) N 6. Is Registrant a unit investment trust (UIT)? Y (IF ANSWER IS "Y" (YES), COMPLETE ONLY ITEMS ) 111. A. Depositor Name NATIONAL LIFE INSURANCE COMPANY B. File Number (if any): N/A C. City Montpelier State Vermont Zip 05604 112. A. Sponsor Name: NATIONAL LIFE INSURANCE COMPANY B. File Number (if any): N/A C. City Montpelier State Vermont Zip 05604 113. N/A 114. A. Principal Underwriter Name: EQUITY SERVICES, INC. B. File Number: 8-14286 C. City Montpelier State Vermont Zip 05604 116. A. Is Registrant part of a family of investment N companies? 117. A. Is Registrant a separate account of an Y insurance company? If answer is "Y" (Yes), are any of the following types of contracts funded by the Registration: B. Variable annuity contracts? Y C. Scheduled premium variable life contracts N D. Flexible premium variable life contracts N E. Other types of insurance products registered N under the Securities Act of 1933? 118. State the number of series existing at the end 1 of the period that had securities registered under the Securities Act of 1933 119. State the number of new series for which 0 registration statements under the Securities Act of 1933 become effective during the period 120. State the total value of the portfolio securities 0 on the date of deposit for the new series included in item 119 ($000's omitted) 121. State the number of series for which a current 1 prospectus was in existence at the end of the period 122. State the number of existing series for which 1 additional units were registered under the Securities Act of 1933 during the current period 123. State the total value of the additional units $31,607 considered in answering item 122 ($000's omitted) 124. State the total value of units of prior series that $ 0 were placed in the portfolios of subsequent series during the current period (the value of these units is to be measured on the date they were placed in the subsequent series) ($000's omitted) 125. State the total dollar amount of sales loads $1,046 collected (before reallowances to other brokers or dealers) by Registrant's principal underwriter and any underwriter which is an affiliated person of the principal underwriter during the current period solely from the sale of units of all series of Registrant: ($000's omitted) 126. Of the amount shown in Item 125, state the $ 0 total dollar amount of the sales loads collected from secondary market operations in Registrant's units (include the sales loads, if any, collected on units of a prior series placed in the portfolio of a subsequent series.) ($000's omitted) 127. List opposite the appropriate description below the number of series whose portfolios are invested primarily (based upon a percentage of NAV) in each type of security shown, the aggregate total assets at market value as of a date at or near the end of the current period of each such group of series and the total income distributions made by each such group of series during the current period (excluding distributions of realized gains, if any): Number of Total Assets Total Income Series (000s Omitted) Distributions Investing (000s Omitted) A. U.S. Treasury Direct use $ $ B. U.S. Government Agency $ $ C. State and municipal tax-free $ $ D. Public Utility debt $ $ E. Brokers and dealer s debt or debt of brokers' $ $ parents F. All other corporate informed, & long-term $ $ debt G. All other corporate short-term debt $ $ H. Equity securities of brokers or dealers or parents of brokers or dealers I. INVESTMENT COMPANY 1 $268,244 $7,071 EQUITY SECURITIES J. All other equity securities $ $ K. Other securities $ $ L. Total assets of all series of Registrants $268,244 $7,071 128. Is the timely payment of principal and interest N on any of the portfolio securities held by any of the Registrant's series at the end of the current period insured or guaranteed by an entity other than the issuer? (IF THE ANSWER IS "N" (NO), GO TO ITEM 131.) 129. N/A 130. N/A 131. Total expenses incurred by all series of $5,321 Registrant during the current reporting period ($000's omitted) 132. List the "811" (Investment Company Act of 811-08015 1940) registration number for all Series of Registrant that are being included in this filing: This report is signed on behalf of the depositor in the City of Montpelier and State of Vermont on March 5, 2009. NATIONAL VARIABLE ANNUITY ACCOUNT II BY: NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) By: /s/ D. RUSSELL MORGAN Chief Compliance Officer Separate Accounts
